Acknowledgements
This communication is in response to applicant’s response filed on 12/03/2021.
Claims 1, 4, 8, 11, 15, 18, and 21 have been amended. Claims 3, 5-6, 10, 12-14, 17, and 19-20 have been cancelled.
Claims 1-2, 4, 7-9, 11, 15-16, 18, and 21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Witchey (US 2015/0332283) in view of Ekblaw ("A Case Study for Blockchain in Healthcare") fails to disclose “transmitting the proof-of-work of the steps executed to solve the cryptographic puzzle and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key,” as recited in amended claims 1, 8, and 15, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendment made to claims 1, 8, and 15.


Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 15-16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramirez (US 10341309 B1).

Regarding Claims 1, 8, and 15, Ramirez teaches receiving a blockchain transaction from an originating party (Col. 7, lines 52-56, Col. 8, lines 15-24, Col. 10 lines 66-67 and Col. 11, lines 1-34, and Col. 12, lines 18-48 teach a first computing device (i.e., originating party) may receive data from one or more data sources (e.g., sensors, vehicles, databases, user devices, such as smartphones or executing a series of steps to solve a cryptographic puzzle based on data from a blockchain ledger, wherein the solution to the cryptographic puzzle enables a peer to add a new block to the blockchain ledger (Col. 12, lines 57-67 and Col. 13, lines 1-40 teach the second computing device (i.e., third party) may transmit an encryption key for the data selected, wherein the encryption key may comprise a public key which may be used by the first computing device to encrypt the data being transmitted to the second computing device, and the second computing device may use a corresponding private key to decrypt the data; the first computing device may receive the public key so the first computing device may encrypt the selected data before it is transmitted securely to the second computing device; the first computing device may similarly transmit, to the second computing device, an encryption key for the incentive (i.e., reward) to encrypt the incentive before sending the incentive to the first computing device; the intermediary database may transmit the selected (and encrypted) data back to first computing device in response to a user request at the first computing device for the encrypted data and/or in response to a determination that an exchange between the first and second computing devices has been initiated or finalized; the first computing device may decrypt the received data using a private key); creating a proof-of-work of the steps executed to solve the cryptographic puzzle, wherein the proof-of-work identifies a registered third party advertising service for issuing a reward for proof-of-work verifiers (Col. 13 lines 41-47 and Col. 7, lines 56-65 teach the first computing device may encrypt (e.g., re-encrypt) the data with the encryption key received from the second computing device; for example, if the transmitting the proof-of-work of the steps executed to solve the cryptographic puzzle and a portion of the blockchain ledger data of the mining operation to the registered third party advertising service via an encrypted message based on a third party key (Col. 7, lines 65-67 and Col. 13, lines 48-65 teach the first computing device may transmit (e.g., upload) the encrypted data to the intermediary database, except the data is now encrypted with the second computing device’s public key (i.e., third party public key), rather than the first computing device’s private key; by encrypting the data with the second computing device’s public key, devices other than the second computing device cannot decrypt the data, unless they have access to the private key; the intermediary database may receive, from the first computing device, the data encrypted with the second computing device’s public key; the encrypted data may be stored on the intermediary database, and the intermediary database may make the encrypted data available to the second computing device); receiving, from the third party advertising service, a notification indicating that the third party advertising service will pay the reward once the blockchain transaction has been successfully added to the blockchain ledger (Col. 7 lines 67 and Col. 8, line 1 and Col. 13 lines 65-7 and Col. 14 lines 1-13 teach the second computing device may receive the encrypted data from the intermediary database, and the second and storing a block including the blockchain transaction and the notification from the third party advertising service on the blockchain ledger (Col. 12 lines 6-17 and Col. 14, lines 13-40 teach the second computing device may secure (e.g., encrypt) the incentive (i.e., reward) and transmit the secured incentive to the intermediary database; in these examples, the intermediary database may be used to store both the data for sale from the first computing device (i.e., blockchain transaction) and the incentive from the second computing device (i.e., notification from third party); the intermediary database may transmit the encrypted incentive to the first computing device, and the first computing device may decrypt the received incentive using its private key; the intermediary database may also receive an incentive for facilitating the exchange or transaction between the first computing device and the second computing device; the transaction between the first computing device and the second computing device may be recorded at the intermediary database, and the recording may be available to the public and/or other computing devices having access to the intermediary database; for example, the transaction may be added to a block, and the block may be added to the chain of blocks; the electronic recordation may include, for example, the type of data sold, the incentive exchanged (i.e., notification), the parties involved, the time of the transaction, and the like).
Regarding Claim 1, Ramirez teaches a method (Col. 8, lines 6-14 and Col. 12, lines 49-56 teach FIG. 2 is a flow diagram illustrating an example method of cryptographically protecting data transferred between spatially distributed 
Regarding Claim 8, Ramirez teaches an apparatus, comprising: a receiver and a processor (Col. 3, 43-67 and Col. 4, lines 1-6 teach software may be stored within the memory of the computing device and/or other storage to provide instructions to its processor for enabling the computing device to perform various functions; for example, the computing device’s memory may store software used by the device, such as an operating system, application programs, and an associated internal or external database; the memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information; the processor of the computing device and its associated components may allow the computing device to execute a series of computer-readable instructions to cryptographically protect transferred data; one or more application programs used by the computing device may include computer executable instructions (e.g., cryptographic data protection instructions, and the like) for cryptographically protecting transferred data and performing other 
Regarding Claim 15, Ramirez teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (Col. 3, lines 43-61 teaches software may be stored within the memory of the computing device and/or other storage to provide instructions to its processor for enabling the computing device to perform various functions; for example, the computing device’s memory may store software used by the device, such as an operating system, application programs, and an associated internal or external database; the memory unit may include one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information; the processor of the computing device and its associated components may allow the computing device to execute a series of computer-readable instructions to cryptographically protect transferred data; one or more application programs used by the computing device may include computer executable instructions (e.g., cryptographic data protection instructions, 

Regarding Claims 2, 9, and 16, Ramirez teaches all the limitations of claims 1, 8, and 15; and Ramirez further teaches wherein the reward is based on the proof-of-work performed (Col. 11, lines 60-67 and Col. 12 lines 1-3 teaches the second computing device (i.e., third party) may transmit an indication (i.e., notification) that its associated entity desires to purchase the data uploaded by the first computing device; the indication may also include an indication of the incentive (e.g., monetary or non-monetary incentive) that the data buyer will give to the seller in exchange for the data; for example, the incentive may be money).


Regarding Claim 7, Ramirez teaches all the limitations of claim 1 above; and Ramirez further teaches further comprising amending a ledger entry in a blockchain with the notification (Col. 14, lines 27-36 teaches the transaction between the first computing device and the second computing device may be recorded at the intermediary database (i.e., blockchain), and the recording may be available to the public and/or other computing devices having access to the intermediary database; for example, the transaction may be added to a block, and the block may be added to the chain of blocks if the intermediary database comprises a block chain; the electronic recordation may include, for example the incentive exchanged (i.e., included in the notification)).

Regarding Claim 21, Ramirez teaches all the limitations of claim 1 above; and Ramirez further teaches further comprising storing, on the blockchain ledger, advertising content provided by the registered third party advertising service (Col. 11 lines 65-67 and Col. 12, lines 1-14 teaches the indication may also include an indication of the incentive (e.g., non-monetary incentive) that the data buyer will give to the seller in exchange for the data; for example, the incentive may be an insurance discount (i.e., advertising content) to the data owner; in some aspects, the second computing device may secure (e.g., encrypt) the incentive and transmit the secured incentive to the intermediary database (i.e., blockchain); the second computing device may place the incentive on a database accessible by another entity, such the intermediary database, in a secure manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 10341309 B1) in view of Srinivasan (US 20200410488).

Regarding Claims 4, 11, and 18, Ramirez teaches all the limitations of claims 1, 8, and 15; however, the combination does not explicitly teach wherein the proof-of-work comprises proof of attempts to solve the cryptographic puzzle.
Srinivasan from same or similar field of endeavor teaches wherein the proof-of-work comprises proof of attempts to solve the cryptographic puzzle (Paragraphs 0056-0058 and 0070-0071 teach a difficulty value is a parameter of the function (e.g., cryptographic puzzle) that is solved with a block; for the Bitcoin protocol, the cryptographic puzzle involves generating block header such that the hash of block header is less than a predetermined value; the predetermined value may depend on the difficulty value; mining circuitry may adjust one or more of the fields in the block header in order to provide block header with a hash value that solves the cryptographic puzzle (e.g., a sufficiently small hash value); the mining circuitry may perform an exhaustive search by iterating over all possible solutions to the cryptographic puzzle; hash functions used by the cryptographic puzzle may operate in sequential steps (sometimes referred to herein as stages) on the block header; logical operations may iteratively be performed in this way to produce an output of the hashing function; a first portion of block header may be processed in a first hashing stage, whereas a second portion of block the header may be processed in a second, subsequent i computed by off-chip processing circuitry and the remaining fields of the block header and block may be generated by core in attempting to solve the cryptographic puzzle with inputs provided by the control circuitry; a control circuitry may partition the search space of possible solutions to the cryptographic puzzle and assign each core circuit a different portion of the search space (e.g., so that multiple core circuits operating in parallel can more efficiently search for solutions to the cryptographic puzzle)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramirez to incorporate the teachings of Srinivasan for the proof-of-work to comprise proof of attempts to solve the cryptographic puzzle.
There is motivation to combine Srinivasan into Ramirez because the work itself is arbitrary. The "winner" of a round of hashing, however, aggregates and records transactions into the next block. Because the "winner" is randomly-chosen proportional to the work done, it incentivizes everybody on the network to act honestly and record only true transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simon et al. (US 20160012424) teaches a method to incentivize commerce comprises associating a digital wallet with a product or service. The wallet may include one or more private keys having an associated amount of tokens. A purchaser of the product or service receives the wallet as an incentive to purchase the product or service.
Watanabe et al. (US 20180205555) teaches methods, systems, and devices for leaving evidence of a contract on a blockchain with a simple method while having agreements made among the involved parties, maintaining the mode of one electronic signature per transaction, and maintaining credibility. Transactions of an issuing-party terminal, an agreeing-party terminal, and an agreeing-party terminal involved in contract agreement are linked as a chain, and the agreeing-party terminal at the end generates a transaction directed to the issuing-party terminal who has issued the contract. Each of these terminals previously generates a key pair for encryption of the contract and transmits the encryption key to a terminal which is its transaction sender. Then, this sender terminal encrypts a contract to be included in a transaction of the user of the sender terminal using the encryption key of the receiver of the transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619